Citation Nr: 1446000	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

I.  Entitlement to an initial disability evaluation in excess of 10 percent for left ankle and foot osteoarthritis. 

2.  Entitlement to an initial disability evaluation in excess of 20 percent for left foot heel spur.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1995 to July 2000 and from September 2001 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia, which granted service connection for left ankle and foot osteoarthritis and a left foot heel spur and assigned 10 and 20 percent disability evaluations, respectively.  

During the course of the appeal, the Houston, Texas RO assumed jurisdiction.  

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) . VA will notify the appellant if further action is required.


REMAND

As it relates to both claims for higher evaluations, the Board notes that the May 2014 supplemental statement of the case (SSOC) indicates that VA treatment records through March 2014 were reviewed in conjunction with the appeal.  The Board notes that the most recent VA treatment records associated with the claims file, include VA Virtual VA and VBMS, date back to August 2012.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2) . As such, an attempt should be made to associate with the record all VA treatment records from the VA Texas Health Care System from August 2012 to the present.  

The Board further observes that the RO, when preparing the May 2014 SSOC, indicated that the Veteran was rated as 10 percent disabled for his left heel spur and discussed the matter in this manner.  The Board observes that when service connection was originally granted, a 20 percent disability was assigned, which has continued throughout the appeal period.  It also appears that the RO may have assigned an additional 10 percent disability evaluation for plantar fasciitis based upon the May 2014 SSOC but there is no rating determination accompanying the RO's actions.  As such, it is unclear whether a separate disability evaluation has been assigned.  Clarification is necessary for the Board to determine the proper evaluations to assign.  

The Board further observes that the last comprehensive VA examination afforded the Veteran occurred in June 2012 and is now more than 2 years old.  As this matter is in remand status, the Veteran should be afforded an additional VA examination to determine the current severity of his left ankle and foot osteoarthritis and left heel bone spurs.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to associate with the record copies of the Veteran's VA treatment records for any left lower extremity disorders, to include ankle, foot, and heel spur problems from any identified VA facility for the time period since August 2012.  

2.  The RO should request that the Veteran identify the name and addresses of all treatment providers/facilities who have treated him for any left lower extremity disorders, including the ankle, foot, and heel spur problems since August 2012.  Following receipt of written authorizations to obtain treatment records from those facilities, where necessary, obtain and associate these treatment records with the VA record.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left ankle and foot osteoarthritis and left foot heel spurs.  All indicated tests and studies should be performed and all findings should be reported in detail.  The Veteran's file, to include all records in Virtual VA and VBMS, should be made available to the examiner and the examiner should note such review in his/her report.  

As it relates to the left ankle and foot osteoarthritis, ranges of motion should be reported in degrees.  The examiner should determine whether the service-connected left ankle/foot disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should also comment on whether the Veteran's left ankle disability is best classified as mild, moderate, or marked, as well as the presence or absence of ankylosis of the ankle joint.

As to the left heel spur, the examiner is to comment as to whether the impairment resulting from the left heel spur is moderate, moderately severe, or severe in nature.  

Complete detailed rationale is to be provided for each opinion that is rendered.

4.  After completing all indicated development, readjudicate the remaining issues.  The RO should clarify whether a separate 10 percent rating for plantar fasciitis has been assigned in addition to the currently assigned 20 percent rating for left foot heel spur.  If any benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

